DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/19, 3/12/20, 4/20/20, and 11/9/20 is being considered by the examiner.

				Claim Status
Claims 1-17 are pending and are examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub 2005/0059165).

Regarding Claim 1, Davis teaches a discoid sample holder ([0054] The housing in the illustrated arrangement comprises an upper member 66 and a lower member 68) 

Regarding Claim 2, Davis teaches the discoid sample holder as claimed in claim 1, wherein the mechanism for detachment comprises a coupling for a motional fixed coupling of the sample holder to a drive ([0057] Preferably, the connection port 74 defines a connecting lumen 76 that extends downward into the cylindrical portion of the housing 60. The connecting lumen 76 desirably is sized and configured to mate with the nozzle 38 and a portion of the main body 26 of the collection device 22. More preferably, an interior surface of the connecting lumen 76 is provided with a portion 78a of a secondary coupling 78, which also features another portion 78b that is disposed along an outer surface of the main body 26. In the illustrated arrangement, the secondary coupling 78 is a luer-type of connection. Again, as with the first coupling 40, 

Regarding Claim 3, Davis teaches the discoid sample holder as claimed in claim 2, wherein the coupling is formed for rotationally fixed coupling to a rotary drive and the slot extends from an outwardly open insertion opening to a slot end, with a radial distance of the slot from a center of rotation defined by the coupling along the slot between the insertion opening and the slot end ([0042] The nozzle 38 also can comprise a portion 40a of a universal coupling 40. The coupling 40 defines a connection point for various sample collection components, such as fixture heads 42, 44, described below. [0057] Preferably, the connection port 74 defines a connecting lumen 76 that extends downward into the cylindrical portion of the housing 60. The connecting lumen 76 desirably is sized and configured to mate with the nozzle 38 and a portion of the main body 26 of the collection device 22. More preferably, an interior surface of the connecting lumen 76 is provided with a portion 78a of a secondary coupling 78, which also features another portion 78b that is disposed along an outer surface of the main body 26. In the illustrated arrangement, the secondary coupling 78 is a luer-type of connection. Again, as with the first coupling 40, any suitable coupling configuration can be used.).  

Regarding Claim 5, Davis teaches the discoid sample holder as claimed in claim 1, wherein the slot opens into a chamber arranged after a slot end of the slot in a flow direction of the detached sample or a filter is arranged after the slot in the flow direction ([0059] With continued reference now to FIG. 6, a particulate filter 80 can be located 
 
Regarding Claim 7, Davis teaches the discoid sample holder as claimed in claim 1, wherein a liquid reservoir connected to a chamber is formed and is filled with a collection liquid or a pressure connector is provided for an external conveying pressure ([0039] movement of the plunger body upward in the illustrated arrangement draws a vacuum in the main body and movement of the plunger body downward in the illustrated arrangement forces the content of the lower region 36 out of the main body 26; the plunger body is external and would convey pressure to the chamber to convey the detached sample for the at least one processing step).  

Regarding Claim 8, Davis teaches the discoid sample holder as claimed in claim 7, the sampling instrument comprises an absorbent sampling material or the chamber is formed in a tapered manner in a flow direction of a detached sample, or has an outlet at a chamber end facing away from the slot in the flow direction of the detached sample 

Regarding Claim 9, Davis teaches the discoid sample holder as claimed in claim 1, wherein the slot has a running direction which encloses an angle with a radial direction with respect to a center of rotation of the discoid sample holder or the slot extends from an insertion opening past the center of rotation and ends on an opposite side of the center of rotation ([0066] The second wall 88 also preferably comprises a number of integrally formed grooves 100 that extend though the core chamber 92. The grooves 100 in the illustrated arrangement extend away from but do not intersect with the central aperture 96. In other words, the grooves 100 originate slightly outwardly from the outer circumference of the central aperture 96 in the illustrated arrangement.). 
 
Regarding Claim 11, Davis teaches an analysis method for a sample (see [0008], comprising: 
picking up the sample with a sampling instrument (In paragraph [0035],  the system 20 generally comprises two components: a universal sample collection device 22 and a core device 24; In paragraph [0043], each of the fixture heads 42, 44 comprise a portion of the universal coupling 40b on one end and a collecting apparatus 46) and 
carrying out at least one processing step on the sample on a discoid sample holder as claimed in claim 1 (discoid sample holder - [0060] With continued reference to FIG. 6, the lower member 68 preferably comprises an outer wall 86 and a second wall 88 that extends generally transverse to the outer wall 86. In the illustrated arrangement, 
including inserting the sampling instrument containing the picked-up sample into the slot of the sample holder (universal sample collection and testing system 20 and insert into the upper member 66 comprises a connection port (slot) 74; [0075] In use, the collecting device 22 is inserted into the connection port 74 of the core device 24. The main body 26 of the collecting device 22 preferably locks into place within the connecting lumen 76,) and 
detaching the sample from the sampling instrument for the at least one processing step ([0077] After connecting the collection and core devices 22, 24, the plunger body can be depressed to force the sample contents out from the head fixture 42 and into the core chamber 92 in which the distributor 101 is positioned).  

Regarding Claim 12, Davis teaches the analysis method as claimed in claim 11, wherein the sample is detached from the sampling instrument by a movement of the sample holder ([0043] each of the fixture heads 42, 44 comprise a portion of the universal coupling 40b on one end and a collecting apparatus 46 on the opposing end. Thus, portion 40a and portion 40b preferably can be rapidly connected together and can be rapidly separated.).  

Regarding Claim 13, Davis teaches the analysis method as claimed in claim 11, further comprising gathering the detached sample in a chamber before the at least one processing step, and mixing the detached sample portion in the chamber with a collection liquid during the detaching (core chamber would be the claimed chamber – [0061]  the upper member 66 generally, the lower end of the connecting lumen 76, and the upper end of region 70 preferably define a core chamber or a core lumen 92; [0006] (Many samples require treatment before they can be tested. Treatment may involve mixing or diluting the sample in a buffer. In [0077], Davis teaches that one particular embodiment, a buffer solution 52 is forced through the collected sample in the sampling device and into the chamber.).

Regarding Claim 14, Davis teaches the analysis method as claimed in claim 11, further comprising at least one of applying an external conveying pressure to the chamber after detachment of the sample in order to convey the detached sample for the at least one processing step or closing the slot after insertion of the sampling instrument, using at least one of an adhesive strip, a stopper ([0039] movement of the plunger body upward in the illustrated arrangement draws a vacuum in the main body and movement of the plunger body downward in the illustrated arrangement forces the content of the lower region 36 out of the main body 26; the plunger body is external and would convey pressure to the chamber to convey the detached sample for the at least one processing step), or by use of a closure formed on the sampling instrument.  

Regarding Claim 15, Davis teaches the analysis method as claimed in claim 11, wherein the at least one processing step is a cytometry method or the detached sample is filtered before entry into a chamber ([0059] With continued reference now to FIG. 6, a particulate filter 80 can be located within a distal section of the connecting lumen 76 and a second particulate filter 82 can be located proximate an intersection of the connecting lumen 76 and the upset region 70).  

Regarding Claim 16, Davis teaches the analysis method as claimed in claim 11, further comprising using a swab as the sampling instrument, or the sample on the sampling instrument held in an absorbent sampling material is inserted into the slot ([0075] In use, the collecting device 22 is inserted into the connection port 74 of the core device 24; [0044] Examples of collecting apparatuses include, but are not limited to, pads, nibs, capillary tubes, filter paper, swabs, and the like (and combinations thereof).  

Regarding Claim 17, Davis teaches the analysis method as claimed in claim 11, wherein the sampling instrument is positioned by the slot at an angle to a radial direction with respect to a center of rotation of the discoid sample holder or the sampling instrument is positioned by the slot from an insertion opening past the center of rotation or a center of rotation and up to a slot end on an opposite side of the center of rotation (the slot is 74 and the sample collection and testing system 20 in Fig. 8A 20 is positioned at a 90 degree angle relative to the radial direction with respect to a center of rotation of the discoid sample holder (line shown going through 101 and 90 at the center is the center of rotation. where 70 is in Fig. 4 is where the center of rotation would be).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2005/0059165), in view of Matsumoto (US Pub 2007/0217951).
Regarding Claim 4, Davis teaches the discoid sample holder as claimed in claim 1.
Modified Davis is silent to wherein the slot for insertion of the sampling instrument is oriented in a disk plane predefined by the sample holder or at an acute angle to said plane.  
Matsumoto teaches in the related art of an analyzer and a discoid sample holder. In Fig. 1, [0046] The specimen container holder 6 can be of a disk-shape and holds the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Davis, such that the slot for insertion of the sampling instrument is oriented in a disk plane predefined by the sample holder or at an acute angle to said plane, as taught by Matsumoto, to allow for a specimen to be mixed on a constant basis, as taught by Matsumoto in [0007].

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2005/0059165), in view of Wihlborg (WO 2006/065206).

Regarding Claim 6, Davis teaches the discoid sample holder as claimed in claim 1.
Davis is silent to wherein a resting projection, against which an inserted sampling instrument rests or is held in a punctiform or linear fashion, is formed in the slot or a cytometer channel connected to the slot is formed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a projection, as taught by Wihlborg, against which an inserted sampling instrument rests and is formed in the slot or a cytometer channel connected to the slot is formed in the device of Davis, in order to allow for guiding, as taught by Wihlborg, on Page 5, line 4.

Regarding Claim 10, Davis teaches a discoid sample holder as claimed in claim 1.
Davis is silent to the discoid is comprised of at least two segments wherein the segments are separable from one another in pairs along a separation line and an insertion opening of at least one segment lies on the associated separation line.  
Wihlborg teaches in the related art of a carrier. A sample carrier 2 according to the present invention is shown schematically in Fig. 1. The sample carrier 2 here comprises a lamelliform transport disc 4 that is rotatable about an axis, as shown by the 
8a,b,c,d,e, f,g,h, i, j that are arranged to together form the transport disc 4. The lamellae 4a...f of each segment (8a say) cooperate to define pockets 10a,b,c,d that are located about the outer periphery of the disc 4 and are relatively movable to vary separately or simultaneously the width and the length of the pockets 10a...d of the respective segment 8a. Page 4, lines 11-24. Considering now Fig. 2, a segment (8a say) of the plurality of segments 8a...8j which make up the transport disc 4 of the present embodiment presented in Fig. 1 is shown in greater detail. The segment 8a is, in this example, made up of six lamellae 4a,4b,4c,4d,4e,4f. These are mutually configured so that alternate layers 4a,c,e and 4b,d,f are ganged for movement to vary respectively the width (represented by arrow A) and the length (represented by arrow B) of the pockets 10a...d of the segment 8a. Page 5, lines 27-35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the discoid sample holder of Davis to be segmented and wherein the segments are separable from one another in pairs along a separation line and an insertion opening of at least one segment lies on the associated separation line, as taught by Wihlborg, in order to allow for minimizing the risk of more than one particle being held by a pocket or so as to change the preferential orientation of a sample held in a pocket, as taught by Wihlborg, on Page 3, lines 5-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/